United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-3324SI
                                   _____________

Marcia Sharon Neal,                  *
                                     *
                 Appellant,          * Appeal from the United States
                                     * District Court for the Southern
     v.                              * District of Iowa.
                                     *
Walgreen Drug Stores, also known as *       [UNPUBLISHED]
Walgreen Company,                    *
                                     *
                 Appellee.           *
                               _____________

                            Submitted: May 21, 1997
                                Filed: May 30, 1997
                                 _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

     Marcia Sharon Neal appeals the district court's adverse grant of summary
judgment in Neal's action to recover for injuries sustained in a purse-snatching incident
in front of a Walgreen's store. We review a grant of summary judgment under a well-
established standard. Because this is a diversity action, we review de novo questions
of state law. Having considered the record and the parties' briefs, we are satisfied the
district court correctly applied the controlling law and the record supports the district
court's ruling. Because a comprehensive opinion in this diversity case would lack
precedential value, we affirm on the basis of the magistrate judge's ruling without
further discussion. See 8th Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-